 
 
 
 
 
 
 

 
OLD REPUBLIC INTERNATIONAL CORPORATION
2005 KEY EMPLOYEES PERFORMANCE RECOGNITION PLAN





OLD REPUBLIC INTERNATIONAL CORPORATION
2005 KEY EMPLOYEES PERFORMANCE RECOGNITION PLAN
(Effective as of January 1, 2005)
 

--------------------------------------------------------------------------------

 
                                ARTICLE ONE
 
                               PURPOSE AND EFFECTIVE DATE
 
1.1  The Purpose of this Plan is to further the long-term growth in earnings of
Old Republic International Corporation by offering long-term incentives in
addition to current compensation to those officers and key employees of Old
Republic International Corporation and its subsidiaries who have been or are
expected to be largely responsible for such growth.
 
1.2  This Plan is effective as of January 1, 2005, and shall apply to
calculations and awards made in 2005 and subsequent years. In addition, this
Plan shall apply to any credits transferred to this Plan from the Old Republic
International Corporation Amended and Restated Key Employees Performance
Recognition Plan, dated March 21, 2002, as amended (the “2002 Plan”), which were
not yet vested as of December 31, 2004.
 
1.3  The Company intends that this Plan comply with the provisions of
Section 409A of the Internal Revenue Code of 1986, as amended (the “Code”), and
the Department of Treasury regulations and other guidance promulgated
thereunder. This Plan shall be administered in a manner that will comply with
Section 409A of the Code. Any provision of this Plan that is not in compliance
with Section 409A shall have no force and effect, and no action shall be taken
with respect to this Plan that would violate any provisions of Section 409A.
 
ARTICLE TWO
 
DEFINITIONS
 
2.1  “Plan” and “2005 Plan” shall mean this Old Republic International
Corporation 2005 Key Employees Performance Recognition Plan.
 
2.2  “Company” shall mean Old Republic International Corporation, a corporation
organized under the laws of the State of Delaware.
 

2.3  “Employer” and “Employers” shall mean the Company and each other
corporation or organization which is wholly or partially owned by the Company,
either directly or indirectly, and is designated by the Committee as an Employer
under this Plan.
 
2.4  “Chief Executive Officer” or “CEO” shall mean the chief executive officer
of the Company.
 
2.5  “Committee” shall mean the Compensation Committee of the Board of Directors
of the Company.
 
2.6  “Employee” shall mean any person who is employed by the Employer on a
full-time basis and who is compensated for such employment by a regular salary.
“Employee” shall include officers of an Employer but shall not include directors
who are not otherwise officers or employees.
 
2.7  “Eligible Employee” shall mean an Employee who pursuant to Section 5.1
hereof has been selected to share in the allocation of the Performance
Recognition Pool for any given year.
 
2.8  “Year of Service” shall mean each year of continuous employment with an
Employer after first being designated as an Eligible Employee pursuant to
Section 5.1 hereof.
 
2.9  “2005 Plan Account” shall mean with respect to any Employee, unless
otherwise specified, the record of:
 
(a)  credits in connection with the allocations and interest credited to such
account pursuant to Articles Five and Six of this Plan,
 
(b)  payments to him or her under the Plan pursuant to Article Six of this Plan,
and
 
(c)  forfeitures, if any, pursuant to Articles Six and Seven of this Plan.
 
2.10  “2002 Plan Account” shall mean the total credits which were granted to an
Employee’s account under the 2002 Plan, including, unless otherwise specified,
those which were vested as well as those which were not vested as of
December 31, 2004.
 
-2-

2.11  “Unvested 2002 Plan and/or Performance Multiplier Account” shall mean only
those 2002 Plan Account credits which were not vested as of December 31, 2004,
together with any Performance Multiplier credits calculated pursuant to
paragraph (a) of Section 5.2 of this Plan, or, if all 2002 Plan Account credits
were vested as of December 31, 2004, then the term shall mean just the
Performance Multiplier credits calculated pursuant to paragraph (a) of
Section 5.2 of this Plan.
 
2.12  “Calculation Year” shall mean the Company’s fiscal year immediately
preceding the year for which the Performance Recognition Pool is being
calculated.
 
If there is an operating loss in the year prior to the Calculation Year, the
“prior year” to be used in the following definitions and for Section 4.1
calculations is the first year prior to the Calculation Year in which there was
an operating profit.
 
2.13  “Minimum Return on Equity” shall mean a percentage applied to the
Company’s average consolidated and combined shareholders’ equity (i.e., mean of
beginning and ending balances, adjusted for unrealized investment gains or
losses, net of applicable income taxes, if any) for the Calculation Year. The
percentage shall be that percentage, obtained from public information, equal to
two times the mean of the five year average post-tax yield on 10-year and
30-year U.S. Treasury Securities. The Committee shall annually compute and
announce this value as it pertains to a Calculation Year.
 
2.14  “Excess Return on Equity” shall mean the Calculation Year’s Consolidated
Net Operating Income in excess of the Minimum Return on Equity all calculated in
accordance with generally accepted accounting principles (GAAP). Net operating
income shall exclude realized gains or losses on sales of investment securities
or any other assets (irrespective of the treatment of such amounts under GAAP)
and extraordinary credits or charges.
 
2.15  “Minimum Annual Income” shall mean one hundred twelve percent (112%) of
the prior year’s Consolidated Net Operating Income adjusted for dividend
requirements on preferred stock issued and outstanding during each year.
 
-3-

2.16  “Excess Earnings Growth” shall mean the Calculation Year’s Consolidated
Net Operating Income adjusted for dividend requirements on preferred stock
issued and outstanding during such year in excess of the Minimum Annual Income.
 
2.17  “Base Salary” shall mean the Employee’s basic salary at the rate in effect
at the end of the Calculation Year, excluding bonuses, overtime, extraordinary
compensation and contributions to the Old Republic International Corporation
Employees Savings and Stock Ownership Plan.
 
2.18  “Consolidated Net Operating Income” shall mean the Company’s and its
subsidiaries’ and branches’ consolidated and combined income determined in
accordance with GAAP and adjusted for payment of income taxes and for the income
of subsidiaries and affiliates carried on an equity basis. Net operating income
shall exclude realized gains or losses on sales of investment securities or any
other assets (irrespective of the treatment of such amounts under GAAP) and
extraordinary credits or charges.
 
2.19  If in any Calculation Year the Company acquires any other business
accounted for as a purchase whose earnings contribute five percent (5%) or more
to such Year’s Consolidated Net Operating Income, the earnings of the acquired
Company for the year of acquisition and the next succeeding year shall be
eliminated (together with related purchase accounting adjustments) in order to
calculate the performance data described in Sections 2.13 through 2.25 herein.
No elimination from any year shall be made when the acquired company has been
owned by the Company for two consecutive calendar years. Net operating income
shall exclude realized gains or losses on sales of investment securities or any
other assets (irrespective of the treatment of such amounts under GAAP) and
extraordinary credits or charges.
 
2.20  “Earnings Per Share” shall mean fully diluted earnings per share (net of
any paid or accrued dividends on preferred stock) calculated in accordance with
AICPA Accounting Principles Board Opinion No. 15 or any later superseding
opinions.
 
2.21  “Performance Multiplier” shall mean the number of percentage points by
which the Earnings Per Share for the Calculation Year exceeds one hundred twelve
percent (112%) of the Earnings Per Share for the prior year.
 
-4-

2.22  “Composite Investment Income Yield” shall mean the composite investment
income yield on the Company’s consolidated investment portfolio for the
Calculation Year.
 
2.23  “Profit Sharing Base” shall mean the sum of:
 
(a)  Earnings Growth multiplied by the Earnings Per Share Multiplier; and
 
(b)  One and one-half percent (1.5%) of Excess Return on Equity.
 
2.24  “Earnings Per Share Multiplier” shall mean a percentage of the increase in
the fully diluted Earnings Per Share in the Calculation Year over the preceding
year as set forth in the following schedule:
 
Percentage Increase   Earnings
In Earnings Per Share  Per Share Multiplier
 
0-6%                                                             0%
6.01 to 10.00%                                         2.5%
10.01 to 15%                                            5.0%
15.01 to 20.00%                          7.5%
Over 20%                                               10.0%
 
2.25  “Earnings Growth” shall mean the Calculation Year’s Consolidated Net
Operating Income adjusted for dividend requirements on preferred stock issued
and outstanding during such year in excess of the prior year’s Consolidated Net
Operating Income.
 
2.26  “Change of Control” shall mean any one of the following events that
constitutes a “change in the ownership or effectiveness control of the
corporation, or in the ownership of a substantial portion of the assets of the
corporation” under Section 409A of the Code:
 
(a)  Any one person, or more than one person acting as a group (within the
meaning of Section 409A of the Code and the applicable regulations and guidance
promulgated thereunder), other than the Old Republic International Corporation
Employees Savings and Stock Ownership Trust or any other trust established by or
contributed to by the Company or any of its subsidiaries for the benefit of
employees of the Company or its subsidiaries, acquires ownership of stock of the
Company that, together with stock held by such person or group, constitutes more
than fifty percent (50%) of the total fair market value or total voting power of
the stock of the Company; provided that, if any one person or more than one
person acting as a group, is considered to own more than fifty percent (50%) of
the total fair market value or total voting power of the stock of the Company,
the acquisition of additional stock by the same person or persons is not
considered to cause a “Change of Control;” and provided further that, an
increase in the percentage of stock owned by any one person, or persons acting
as a group, as a result of a transaction in which the Company acquires its stock
in exchange for property will be treated as an acquisition of stock for purposes
of this paragraph.
 
-5-

   (b)  Any one person, or more than one person acting as a group (within the
meaning of Section 409A of the Code and the applicable regulations and guidance
promulgated thereunder), other than the Old Republic International Corporation
Employees Savings and Stock Ownership Trust or any other trust established by or
contributed to by the Company or any of its subsidiaries for the benefit of
employees of the Company or its subsidiaries, acquires (or has acquired during
the 12-month period ending on the date of the most recent acquisition by such
person or persons) ownership of stock of the Company possessing thirty-five
percent (35%) or more of the total voting power of the stock of the Company.
 
(c)  The date, during any period of twelve (12) consecutive months, on which
individuals who at the beginning of such period constitute the entire Board of
Directors of the Company shall cease for any reason to constitute a majority
thereof, unless the election of each new director comprising the majority was
approved by a vote of at least a majority of the Continuing Directors, as
hereinafter defined, in office on the date immediately prior to the date of such
election. For purposes hereof, a “Continuing Director” shall mean:
 
(i)   any member of the Board of Directors of the Company at the close of
business on January 1, 2005;
 
 
 
 
 
                                        -6-

(ii)   any member of the Board of Directors of the Company who succeeded any
Continuing Director described in subparagraph (a) above if such successor was
elected, or nominated for election by the Company’s stockholders, by a majority
of the Continuing Directors then still in office; or
 
(iii)   any director elected, or nominated for election by the Company’s
stockholders, to fill any vacancy or newly-created directorship on the Board of
Directors of the Parent Company by a majority of the Continuing Directors then
still in office.
 
(d)  Any one person, or more than one person acting as a group (within the
meaning of Section 409A of the Code and the applicable regulations and guidance
promulgated thereunder), acquires (or has acquired during the twelve-month
period ending on the date of the most recent acquisition by such person or
persons) assets from the Company that have a total gross fair market value equal
to or more than forty percent (40%) of the total gross fair market value of all
the assets of the Company immediately prior to such acquisition or acquisitions.
For the purposes of this paragraph, “gross fair market value” means the value of
the assets of the Company, or the value of the assets being disposed of,
determined without regard to any liabilities associated with such assets. In
addition, a transfer of assets by the Company under this paragraph shall not be
considered a “Change of Control” if the assets are transferred to:
 
(i)   A shareholder of the Company (immediately before the asset transfer) in
exchange for or with respect to the Company’s stock;
 
(ii)   An entity, fifty percent (50%) or more of the total value or voting power
of which is owned, directly or indirectly, by the Company;
 
(iii)   A person, or more than one person acting as a group, that owns, directly
or indirectly, fifty percent (50%) or more of the total value or voting power of
all the outstanding stock of the Company; or
 
(iv)   An entity, at least fifty percent (50%) of the total value or voting
power of which is owned, directly or indirectly, by a person described in
paragraph (c) above.
 
-7-

                                    ARTICLE THREE
 
                                                                                
ADMINISTRATION
 
3.1  The Plan shall be administered by the Committee which shall be appointed by
the Board of Directors of the Company from its own members. The membership of
the Committee may be reduced, changed, or increased from time to time in the
absolute discretion of the Board of Directors of the Company. The Committee
shall not include any Eligible Employee under this Plan.
 
3.2  The Committee shall have the authority to interpret the Plan, to establish
and revise rules and regulations relating to the Plan, and to make the
determinations which it believes necessary or advisable for the administration
of the Plan.
 
3.3  Notwithstanding any contrary provision herein, an account separate from any
2005 Plan Account shall be created under this Plan as of January 1, 2005 for
each Employee for whom an account had been maintained under the 2002 Plan (the
Employee’s “Unvested 2002 Plan and/or Performance Multiplier Account”). Such
account shall commence in the amount of any 2002 Plan Account credits which were
not yet vested as of December 31, 2004, if any. If all of the Employee’s 2002
Plan Account credits were fully vested as of such date, then the account created
hereunder shall be strictly for any Performance Multiplier Credits calculated
under paragraph (a) of Section 5.2 below. Except as otherwise specifically
provided herein, each Unvested 2002 Plan and/or Performance Multiplier Account
balance shall be administered under and subject to the provisions of this Plan.
 
 
 
 
 
 
                                                                                           
-8-

ARTICLE FOUR  
 
CALCULATION OF THE PERFORMANCE RECOGNITION POOL
 
4.1  Prior to May 31, but not before March 15 of each year, the Committee shall
determine the amount of the Performance Recognition Pool available for that
Calculation Year. The Performance Recognition Pool for any Calculation Year
shall ordinarily be equal to the lesser of:
 
(a)  the Profit Sharing Base for the Calculation Year; or
 
(b)  one and one-half percent (1.5%) of the Company’s Consolidated Net Operating
Income (after deductions of preferred stock dividends, if any) for the
Calculation Year; or
 
(c)  a percentage of the Eligible Employees’ Base Salaries, ranging from five
percent (5%) to one hundred fifty percent (150%), inclusive, determined on the
basis of the following scale:
 
 
 
 
 
 
 
 
-9-

          Column A                            Column B


Percent by Which Current Year’s 
Return on Equity Exceeds ROE
    Target For the Year                  Salary Cap/Spread  
 
  0 - 10                5% + 0.5% for each full 1%
                        exceeding 1% (Max. 7.5%)


10 - 20                10.0% + 0.5% for each full 1%
exceeding 10% (Max. 15.0%)


20 - 30                17.5% + 0.5% for each full 1%
exceeding 20% (Max. 22.55%)


30 - 40                20.0% + 0.5% for each full 1%
exceeding 30% (Max. 25.0%)


40 - 50                22.5% + 0.5% for each full 1%
exceeding 40% (Max. 27.5%)


50 - 60                27.5% + 0.5% for each full 1%
exceeding 50% (Max. 32.5%)


60 - 70                32.5% + 0.5% for each full 1%
exceeding 60% (Max. 37.5%)


70 - 90                37.5% + 0.5% for each full 1%
exceeding 70% (Max. 50.0%)


95 and Over                        50.0% + 1% for each full 1%
exceeding 95% (Max. 150.0%)


In the event, however, of an occurrence or circumstance becoming known to or
reasonably anticipated by the Committee following the end of the Calculation
Year, but before any awards have been determined, where such occurrence or
circumstance has or is reasonably likely to have a material effect on the
Company’s financial condition or the results of operations either for the
Calculation Year or the fiscal year thereafter, whether adverse or beneficial,
then the Committee may make such adjustment in the amount of the available
Performance Recognition Pool as it deems necessary or advisable in the exercise
of its discretion.
 
4.2  Notwithstanding any provision herein to the contrary, the Performance
Recognition Pool shall be zero for any Calculation Year if the Company incurred
a net operating loss or a net loss for the Calculation Year.
 
-10-

ARTICLE FIVE
 
ALLOCATION OF THE PERFORMANCE REOCGNITION POOL
 
5.1  Prior to May 1 of each year, the CEO shall, in consultation with the
Committee, designate the Employees employed by the Employer during any part of
such Calculation Year who will be eligible to share in the Performance
Recognition Pool for that Calculation Year.
 
5.2  On or before June 30, the Performance Recognition Pool for that Calculation
Year shall be allocated among and credited to the accounts of the Employees on
the following basis, provided, however, that no member of the Committee shall be
able to share in the Performance Recognition Pool for any year:
 
(a)  First, the Performance Multiplier shall be calculated for all 2002 Plan
Accounts, including the balances that were vested as well as unvested as of
December 31, 2004, of those Employees who have 2002 Plan Account balances on the
allocation date and were eligible and actively employed by the Employer during
such Calculation Year. Each such 2002 Plan Account at the beginning of the
Calculation Year shall be multiplied by the Performance Multiplier. The result,
however, shall be credited strictly to the Employee’s Unvested 2002 Plan and/or
Performance Multiplier Account balance. In no event, however, shall the
aggregate amount so credited exceed the lesser of seven and one-half percent
(7.5%) of the aggregate 2002 Plan Account balances on the allocation date or ten
percent (10%) of the Performance Recognition Pool for that Calculation Year.
 
(b)  Secondly, the remaining portion of the Performance Pool shall be allocated
among and credited to the 2005 Plan Accounts of Eligible Employees for the year
as the Committee in consultation with the CEO deems appropriate in its sole
discretion, provided, however, the Committee may, in its discretion, reserve up
to fifty percent (50%) of any one year’s Pool which will not be allocated
currently. The Committee may carry forward the unallocated portion of the
Performance Recognition Pool and allocate all or a portion of it pursuant to
this paragraph (b) during one or more of the next succeeding three years;
provided however, that the total amount of any one year’s carry forward must be
allocated by the end of the third year.
 
 
-11-

5.3  With respect to the amounts to be allocated in the current year, the
Committee shall make such allocation to the CEO and to such other senior
Eligible Employees selected in consultation with the CEO as it deems
appropriate. Remaining amounts allocable for the year to less senior Eligible
Employees shall be distributed by the CEO based on total allocations approved by
the Committee. In designating Eligible Employees and allocating the Performance
Recognition Pool among the Accounts of the Eligible Employees for any Year
pursuant to this Article, the CEO and the Committee shall consider the positions
and responsibilities of Employees, their accomplishments during the year, the
value of such accomplishments to the Company, the CEO’s expectations as to the
future contributions of individual Employees to the continued success of the
Company and such other factors as the CEO and the Committee shall, in their
discretion and judgment, deem appropriate.
 
ARTICLE SIX
 
DISTRIBUTIONS
 
6.1  Within ninety (90) days of the date the Committee and/or CEO make such
awards, an Eligible Employee shall automatically receive in cash one hundred
percent (100%) of any Performance Recognition Pool award up to Twenty-five
Thousand Dollars ($25,000) and fifty percent (50%) of any excess above that. The
remaining fifty percent (50%) of the excess of any such award shall be credited
to the Employee’s 2005 Plan Account balance as of such year and shall become
vested in accordance with the vesting schedule set forth in Section 6.3.
 
6.2  The 2005 Plan Account balance of each Employee who was either actively
employed by the Employer throughout the Calculation Year or whose employment had
terminated by reason of retirement in good standing or disability or death shall
be credited with interest for that Calculation Year, provided that the Company
had positive Consolidated Net Operating Income for that Calculation Year. The
rate of interest shall be equal to sixty-five percent (65%) of the Calculation
Year’s Composite Investment Income Yield, which shall be calculated by the
Committee at the same time as it calculates the Performance Recognition Pool for
the Calculation Year. The balance to which such interest is credited shall be
the Employee’s 2005 Plan Account balance as of the date the Committee calculates
the Performance Recognition Pool for that Calculation Year and shall include all
interest previously credited hereunder. No such interest shall be credited to
any Unvested 2002 Plan and/or Performance Multiplier Account balance, or to any
Performance Multiplier credits awarded under this Plan, or to any 2005 Plan
Account which has a zero balance at the end of the Calculation Year.
 
-12-

6.3  A portion of the amount of the credit in the 2005 Plan Account and any
Unvested 2002 Plan Account of an Employee as of the date he or she terminates
his or her service for any reason, including death, retirement for age or
disability, shall be paid to the person or persons entitled thereto at the times
and in the manner provided by Section 6.4 hereof. The amounts to be paid shall
be known as a “vested interest,” and shall be equal to the following percentage
of his or her 2005 Plan Account and, if applicable, Unvested 2002 Plan and/or
Performance Multiplier Account balance credits:
 
                               Completed Years   To Be Paid
                                 of Service   (Vested Interest)


                                Less than One    0%
                One        10%
                Two       20%
                Three     30%
                Four       40%
                Five       50%
                Six          60%
                Seven                70%
                Eight                                           80%
                Nine                                            90%
                Ten                                           100%
 
Any credits in either the 2005 Plan Account or the Unvested 2002 Plan and/or
Performance Multiplier Account of an Employee which have not vested by the date
of termination of the Employee’s service shall be forfeited. All such
forfeitures shall be allocated at the end of the Calculation Year in which they
occur to the combined 2005 Plan Accounts and Unvested 2002 Plan and/or
Performance Multiplier Accounts of all Employees who were actively employed by
an Employer on December 31 of that year. The allocation shall be made in the
ratio that the combined account balances of each such Employee on January 1 of
that year bears to the total combined account balances of all such Employees.
 
-13-

6.4  The vested interest of an Employee shall begin to be paid in substantially
equal quarterly installments over a period of five (5) years, with the first
such payment to be made on the later of:

(a)  the date of the Employee’s termination of employment for any reason,
including death or disability, or the six-month anniversary of the date of
termination if the Employee is a “specified employee” at the time of termination
within the meaning of Code Section 409A; or
 
(b)  the date on which the Employee attains (or would have attained if he or she
had lived) age 55.


For purposes of this Section, specified employee status will be determined based
on the twelve (12) months ended December 31 of each year and will be effective
for the twelve-month period commencing on April 1 of the following year.
 
6.5  Notwithstanding the foregoing Sections of this Article, an Employee’s
entire 2005 Plan Account balance and entire Unvested 2002 Plan and/or
Performance Multiplier Account balance, if any, shall become fully vested and
non-forfeitable and shall be paid to him or her in a lump sum on the first day
of the calendar quarter following the date on which any Change of Control
occurs. If there is a carry forward balance not allocated pursuant to Section
5.3 when a Change of Control occurs, such carry forward balance shall be
immediately allocated among the 2005 Plan Accounts of all Employees in the ratio
that each such Employee’s 2005 Plan Account balance bears to the total of all
such 2005 Plan Account balances. Said additional amounts shall be one hundred
percent (100%) vested and paid in accordance with the provisions of this
Article. Any subsequent contributions allocated to an Employee’s 2005 Plan
Account or Unvested 2002 Plan and/or Performance Multiplier Account balance
during the two (2) years following the occurrence of a Change of Control because
the Plan is continued in accordance with Section 8.2 hereof shall be
non-forfeitable and shall be distributed immediately after such allocation.
 
6.6  An Employee may designate in writing, on forms prescribed by and filed with
the Committee, a beneficiary or beneficiaries to receive any payments payable
after his or her death. If an Employee dies while employed by an Employer or
after he or she has begun to receive his or her benefits under this Plan, the
2005 Plan Account and any Unvested 2002 Plan and/or Performance Multiplier
Account balances (or the remainder thereof if the payment of benefits had
already commenced) shall be paid to the beneficiary or beneficiaries designated
by the Employee or, in the absence of such designation, to his or her legal
representative.
 
-14-

6.7  Notwithstanding any other provisions of this Plan to the contrary, the
Committee may deduct from any payment under the Plan any taxes required to be
withheld by the Federal or any state or local government for the account of such
Employee.
 
ARTICLE SEVEN
 
FORFEITURE
 
7.1  As a condition to the continued receipt of benefits hereunder each
Employee:
 
(a)  shall be required for a period of three (3) years after his or her
termination of employment with an Employer hereunder to hold himself or herself
available to the  Company and his or her  Employer for reasonable consultation
inasfar as his or her health permits;
 
(b)  shall not for a period of three (3) years after his or her termination of
employment with an Employer hereunder, either as an individual on his or her own
account, as a partner, joint venturer, employee, agent, salesman for any person;
as an officer, director or stockholder (other than a beneficial holder of not
more than one percent (1%) of the outstanding voting stock of a company having
at least 500 holders of voting stock) of a corporation, or otherwise directly or
indirectly,
 
(i)   enter into or engage in any business competitive with that carried on by
the Company or his or her Employer within any area of the United States in which
his or her Employer or the Company is then doing business, providing Employee
has had access to any of the Company’s or his or her Employer’s trade secrets,
secret underwriting or business information, programs, plans, data, processes,
techniques, or customer information; or
 
-15-

(ii)   solicit or attempt to solicit any of his or her Employer’s or the
Company’s customers with whom Employee has had contact as an Employee in the
exercise of his or her duties and responsibilities hereunder with the intent or
purpose to perform for such customer the same or similar services or to sell to
such customer the same or similar products or policies which Employee performed
for or sold to such customer during the term of his or her employment.


If the Committee determines that an Employee has refused to make himself or
herself available for consultation or violated his or her agreement, the
Committee may, by written notice to such Employee, cause his or her benefits to
be immediately suspended for the duration of such refusal or competition or if
payment of benefits had not yet commenced, notify the Employee that such
continued conduct will cause a forfeiture of his or her 2005 Plan Account and
any Unvested 2002 Plan and/or Performance Multiplier Account balance. If after
the sending of such notice the Committee finds that the Employee has continued
to refuse to consult or continue to compete with the Company or his or her
Employer for a period of 30 days following such notice, the Committee may
permanently cancel the Employee’s 2005 Plan Account and any Unvested 2002 Plan
and/or Performance Multiplier Account hereunder, and thereupon all rights of
such Employee under this Plan shall terminate. The foregoing forfeiture
provisions shall be inoperative following a Change of Control.
 
7.2  Any amounts forfeited pursuant to Section 7.1 hereof shall be allocated as
a forfeiture in accordance with Section 6.3 hereof.
 
ARTICLE EIGHT
 
AMENDMENT AND TERMINATION
 
8.1  The Company shall have the power at any time and from time to time, to
amend this Plan by resolution of its Board of Directors provided, however, that
no amendment under any circumstances may be adopted the effect of which would be
to deprive any Participant of his or her then vested interest, if any, in this
Plan.
 
-16-

8.2  The Company reserves the right to terminate this Plan by resolution of its
Board of Directors. Upon termination of this Plan, the credits in the 2005 Plan
Accounts and any Unvested 2002 Plan and/or Performance Multiplier Accounts of
Employees shall become one hundred percent (100%) vested and non-forfeitable.
Distribution of the balances shall be made in accordance with Section 6.4 or 6.5
hereof upon the Employee’s subsequent retirement or termination of service.
There shall be no increase in a 2005 Plan Account or Unvested 2002 Plan and/or
Performance Multiplier Account balance of an Employee between the date the Plan
is terminated and the date such balances are distributed. If a Change of Control
occurs, the Plan as it then exists must be continued, with interest credited to
2005 Plan Account balances, and any available Performance Multiplier credited to
Unvested 2002 Plan and/or Performance Multiplier Account balances as provided in
Sections 6.2 and 5.2, for two (2) years before it can be terminated. Any
unallocated balance carried forward shall be similarly allocated prior to the
expiration of such two-year period. All balances shall be fully vested and
distribution shall be made in accordance with Section 6.4 hereof.
 
ARTICLE NINE
 
MISCELLANEOUS
 
9.1  No Employee or any other person shall have any interest in any fund or
reserve account or in any specific asset or assets of the Company or any
Employer by reason of any credit to his 2005 Plan Account or Unvested 2002 Plan
and/or Performance Multiplier Account under this Plan, nor have the right to
receive any distribution under this Plan except as and to the extent expressly
provided for in the Plan.
 
9.2  Nothing in the Plan shall be construed to:
 
(a)  give any Employee any right to participate in the Plan, except in
accordance with the provisions of the Plan;
 
(b)  limit in any way the right of an Employer to terminate an Employee’s
employment; or
 
 
-17-

(c)  be evidence of any agreement or understanding, express or implied, that an
Employer will employ an Employee in any particular position or at any particular
rate of remuneration.
 
9.3  No benefits under this Plan shall be pledged, assigned, transferred, sold,
or in any manner whatsoever anticipated, charged, or encumbered by an Employee,
former Employee, or their beneficiaries, or in any manner be liable for the
debts, contracts, obligations or engagements of any person having a possible
interest in the Plan, voluntary or involuntary, or for any claims, legal or
equitable, against any such person, including claims for alimony or the support
of any spouse. Notwithstanding the foregoing, benefits under this Plan may be
assigned to or made subject of a valid living trust.
 
9.4  Notwithstanding any contrary provision herein, in the case of any assets
set aside (directly or indirectly) in a trust (or other arrangement as provided
under regulations issued by the Department of Treasury) for purposes of paying
deferred compensation under this Plan, no such assets (or trust) shall ever be
located or transferred outside the United States.
 
9.5  No acceleration of the time or schedule of any distribution or payment
under this Plan shall be permitted, except to the extent provided in regulations
or other guidance issued by the Department of the Treasury under Code
Section 409A.
 
9.6  Notwithstanding any contrary provision herein, no transfer of assets shall
be made under or in connection with the Plan, or any compensation deferred under
the Plan, that would result in such assets becoming restricted to the provision
of benefits under the Plan in connection with a change in the Company’s
financial health, as provided under Code Section 409A and the regulations or
other guidance issued by the Department of the Treasury thereunder.
 
9.7  This Plan shall be construed in accordance with the laws of the State of
Illinois in every respect, including, without limitation, validity in its
interpretation and performance.
 
9.8  Article headings and numbers herein are included for the convenience or
reference only, and this Plan is to be construed without any reference thereto.
If there be any conflict between such numbers and headings and the text hereof,
the text shall control.
 
-18-

9.9  Wherever appropriate, words used in this Plan in the singular includes the
plural and the masculine includes the feminine.
 
IN WITNESS WHEREOF, the Company has caused this Plan to be signed by its duly
qualified officers and caused its corporate seal to be hereunto affixed on this
14th day of December, 2006.

 
                 Old Republic International Corporation

                                 By: /s/ Aldo C. Zucaro
             Title: Chairman and CEO    






Attest:


By: /s/ Spencer LeRoy III       


Title: Secretary
 
 
 
 
-19-
